On behalf of my Government and the people of Papua New Guinea, I am honoured to address the General Assembly. I am pleased to convey my country’s appreciation to the outgoing President of the General Assembly, His Excellency Ambassador Peter Thomson of Fiji, for his outstanding presidency this past year.
As he takes up his mandate, Papua New Guinea welcomes and congratulates Mr. Miroslav Lajčák, and the Republic of Slovakia, on his election to the presidency of the General Assembly at its seventy- second session. I pledge Papua New Guinea’s support for his presidency and the priority areas he has chosen.
I would also like to welcome and extend our best wishes for every success to His Excellency Mr. António Guterres, Secretary-General of the United Nations, in his new, vital and very demanding role. It is heartening to note his passion and drive to transform the United Nations. The Organization can better serve the international community if it becomes more accountable, transparent, inclusive and fair, and to that end Mr. Guterres has Papua New Guinea’s strongest support. Let me also pay tribute to the former Secretary- General, Mr. Ban Ki-moon, for his outstanding work during his tenure.
Our world continues to be confronted by multiple unprecedented challenges that are increasingly complex in nature. We are facing such serious adverse impacts as an uncertain global economy, climate change, the declining health of our marine habitats and heightened security fears.
The challenges that we face are unlikely to be overcome, or major goals achieved, by individual countries acting on their own, which I am sure is a view shared by many. We must work together to build a better, more stable and equitable world for all our citizens. We all have to do more, and we must renew our faith in the promise of the Charter of the United Nations, which remains a beacon of hope for humankind.
Papua New Guinea recently held its tenth national elections. Our Government would like to put on record our profound appreciation to all of our development partners, including the United Nations, for the valued support provided to us as the elections were conducted.
Since being returned to office, our Government has pledged to further increase our focus on the core policies we have striven to implement during the past five years. Those policies are changing the lives of our 8 million men, women and children for the better. We have introduced free education across our entire country and doubled the number of children in school, most of whom are girls. We are extending universal health care to our people, which is helping them to live longer and is keeping families together. We have commenced the largest infrastructure programme in our nation’s history, building more roads, ports and public buildings, including hospitals. Our particular focus on infrastructure is promoting economic development and greater opportunity, especially for our rural majority. Those policies underpin our commitment to sustainable economic growth and to achieving the Sustainable Development Goals (SDGs).
A nation such as Papua New Guinea can have all the best intentions and plans to continue to move our country forward, but we live in a rapidly globalizing world where events and influences transcend national borders. Many of the challenges that confront us today are not of our making; rather, we have to bear the consequences of actions taken by others and must take up the task of addressing them.
Global economic uncertainty, depressed commodity prices and political instability all continue to undermine growth in many developing countries.
Papua New Guinea remains concerned at the continuing threats of violence in the world today, be they by terrorist groups or the actions of rogue States.
We condemn in the strongest possible terms the recent nuclear missile tests by North Korea. They are direct threats to the lives of millions of innocent people in the United States, Japan, South Korea, and more particularly in our Pacific region. We are concerned that these activities are taking place in our backyard. They are in direct breach of the will of the international community as expressed through the numerous relevant resolutions of the Security Council. Rather than inflamed rhetoric that could have drastic consequences, we call for a peaceful resolution through political dialogue.
One of the greatest threats to humankind comes from within our global community of nations. Climate change is real, and it is claiming lives and destroying communities. It is putting the future of nations at real risk. The recent barrage of hurricanes that hit the Caribbean and the United States is just another example of some of the extreme weather events that we are all confronting. Papua New Guinea offers its condolences to the countries affected and urges that the loss of life serve as another wake-up call for us all.
Papua New Guinea and other Pacific island nations remain highly vulnerable to the adverse impacts of climate change, including extreme tropical storms, severe droughts and seawater flooding many coastal communities. The seeds of climate change that we see today were laid by developed countries over past decades and centuries. Although their own development was enhanced, developing countries today continue to suffer because of their actions. The chances for development in smaller countries have been harmed by the mess created by now-powerful nations. In Papua New Guinea and around the world, our peoples are dying as a consequence, living standards are being eroded, and opportunities are disappearing. The world needs to step up its action and respond effectively to climate-change challenges by making further commitments to reduce emissions and help affected communities.
We are committed to the Paris Agreement on Climate Change and to implementing domestic policies to reduce our own emissions. We welcome and support Fiji’s presidency of the twenty-third session of the Conference of the Parties to the United Nations Framework Convention on Climate Change and will work together for a successful meeting in Bonn.
Papua New Guinea is an island nation. The very well-being and economic development of our people is tied to the resources coming from our oceans and seas. We share growing concern about the declining health of the oceans and seas that sustain many nations. Uncontrolled and poorly regulated human activities, including illegal, unregulated and unreported fishing, pollutants, plastics and marine debris, are killing our waterways. Global fish stocks are being decimated, ecosystems are being destroyed, and our people are being forced to abandon their traditional homes because they no longer have jobs or food.
This is not a local problem; it is global in its scope and therefore needs greater global action. We do what we can at the local level. We in Papua New Guinea have established an integrated national oceans policy and a supporting office to ensure a more coherent national approach to oceans governance. Our commitment to SDG 14 is undiminished, as was demonstrated by our support for the call-for-action outcome document and the voluntary commitments that we have all pledged. We are pleased with the historic outcome of the first- ever United Nations Ocean Conference held four months ago in the General Assembly to support the implementation of SDG 14. We welcome and support the offer from Kenya and Portugal to be the next hosts of the United Nations Ocean Conference.
Another major problem and challenge that we face in the world today is the dislocation of people from their homes and communities. Indeed, we are facing a refugee crisis in the world today. People are being pushed out of their homes as a result of war, natural disasters and the loss of livelihood. This is the plight of millions of people in developing countries who face dismal futures if in fact they succeed in surviving at all. The responsibility for accommodating these refugees — people who through no fault of their own are forced to flee — lies with the countries whose actions that led to their displacement.
Today, we live in a globalizing world, but the privilege to travel freely is held by only a lucky few who have been born principally in developed and industrialized countries. We need a more sensible and humane approach to achieving mobility for all our people. We have only one planet, we all share that planet, and the people of that planet should be free to travel and settle when their home has been taken away from them.
We talk about greater freedoms for our people. We talk about freedom of speech, democracy, transparency, good governance and human rights, but talk is cheap. All too often, the concept of human rights is a mere theme of convenience. We need to make the migration process less complicated and more humane.
Papua New Guinea fully supports reform at the United Nations. The United Nations must be fit for purpose. It must keep pace with the environment in a rapidly changing world. There is broad agreement on the importance of United Nations reform, but the main challenge before us is how we are going to go about delivering it. We are heartened by the Secretary- General’s passion and call for decisive and swift action on his reform agenda, including in terms of ensuring gender parity at the top levels of the Secretariat. He has our undivided support.
With respect to the Security Council reform process, it must advance the core interests of the vast majority of the States Members of the United Nations so as to make the Council more broadly representative, transparent, accountable, effective and efficient. Given its critical mandate, the Security Council needs to be more efficient in its response to contemporary global challenges and circumstances.
In conclusion, the opportunities that lie before the global community are great, but they are also extremely challenging, particularly for countries with developing economies, such as Papua New Guinea. Regardless of where we come from, however, we must do more. All nations — large or small, rich or poor, weak or strong — must strengthen their resolve and work together. I thank all Member States for the achievements that we continue to make through the United Nations, and I pledge that Papua New Guinea will continue to work with them to achieve much more.